Citation Nr: 1422826	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  08-06 396	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for arthritis of the left shoulder.

2.  Entitlement to service connection for arthritis of the bilateral knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1963 to February 1966 and from January 1968 to October 1977.  Additionally, he served from October 1977 to October 1985 for which the character of discharge was dishonorable for VA purposes.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction of case has since been transferred to the RO in Anchorage, Alaska.  That office forwarded his appeal to the Board.  

In November 2009, the Veteran presented testimony at a travel board hearing before the undersigned.  A transcript of this hearing has been included in the claims folder.  

The Board remanded the appeal in February 2010 for further development.  The case has since been returned to the Board for appellate review.  

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

On April 22, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative that the appeal was being withdrawn.

CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran's representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (3).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).  

In the present case, in an April 2014 statement, the Veteran's representative withdrew the appeal, and hence, there remain no allegations of errors of fact or law for appellate consideration.  AccActing ordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
L. M. BARNARD	
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


